Title: To Thomas Jefferson from John Page, 28 April 1785
From: Page, John
To: Jefferson, Thomas



My dear Jefferson
Rosewell Apl. the 28th. 1785

As it is possible that this may reach you before my other Letter of the 25th. Ulto., I think it proper in Justice to myself, to inform you that I then wrote a few Lines by a Monsr. Le croix, who  afforded me the first Opportunity of acknowledging the Receipt of your kind Letter by Col. Le Maire, and of apologizing for a Long seeming Neglect. As I had but a Moment to write then, I promised to write more fully by Mr. Mazzei, but such has been my Situation, that Mazzei arrived here and is now preparing to set out to New York tomorrow, as I am also for a Journey to Richmond at the same Time, and I have not yet had it in my Power to command one half Hour to comply with my Promise. My own Affairs added to my Fathers, and Mr. Burwells demand my utmost Attention. The incessant Applications of Negros, Overseers, Duns and Sheriffs, ingross what little time my public Business, the Visits of Friends, and the Education of my Children have left me. What Time then have I to dedicate to my absent Friends? Believe me, next to the Conversation of my Friends, I enjoy the Satisfaction of writing to them, and you may be assured Jefferson, I have not a Friend whose Friendship I value more, or whose Conversation I esteem so much as yours. I must repeat what I told you in my last, that I am the more obliged to you for your Attention to me, as I am conscious that I must have appeared to you unworthy of it, for as I cannot write or at least have not written, to my Friends for a long Time past, I am utterly neglected by them all, except yourself. To add to the Interruptions I meet with in my Business and Correspondence with my Friends, the Executive sent me last Summer to Pennsylvania to assist in ascertaining the boundary between Virga. and that State by astronomical Observations which totally occupied me 3 Months. To make you some amends for sending me the Connoisance des Temps I inclose you the Result of our Observations, a few of them which added to some of Rittenhouses own, may be no unwellcome Present to the Royal Academy. I intend also to write to Rittenhouse by Mazzei, and endeavour to prevail on him to communicate to you the whole of our Observations and his own made on the Comet of last Year, as well as those on Hershalls Planet, which the English foolishly call Georgium Sidus. I was indulged by the Commissioners with the Choice of my Station. I did not hesitate to chuse that on the eastern Extremity of M. and Dixon’s Line where I was to meet Rittenhouse. I had heard much of that Great Man and had conceived a very high Opinion of him from several Ingenious Letters I had the Honour to receive from him, but I must confess, that I found him greatly superior to any Idea I had of him. For I found that he not only was a great and ingenious Mechanic, and profound Astronomer  and Philosopher making excellent Telescopes, Time Pieces and Sectors besides his famous orrery, useing them with wonderful Dexterity, and accuracy and runing through the most intricate and laborious Calculations with Perspicuity and Ease, but that his great and comprehensive Mind had taken a View of every Thing. His Genius had penetrated as deep into the Secrets of the moral and political World, as into those of the natural. I have seen him when closely engaged in Observations discuss a Point in Metaphysics with as much clearness as in Physics. I have been entertained with his Conversation on the Subject of our Historians, Poets, and Novel Writers; and I can assure you, that though he was engaged in making many Observations which Called for his Attention at all Hours of the Day and Night and in Calculations which would be called laborious, he found Leisure to translate a considerable Part of a German Comedy whilst I was with him. As an Astronomer I doubt when the World can produce such another for, if every Instrument and Book upon Earth which Astronomers use were destroyed, I am certain, from the Instruments which he made and the manner in which I saw him use them, that he himself without any Assistance could replace Astronomy in the present State of its Perfection. Though I write in extreme Haste and have but a few Minutes to spare, as I have several other Letters to write, and many Papers to put up before I can set out, yet I could not refrain from saying what I find has taken up much Paper, as I think too much can not be said of a Man who I find is not sufficiently known in the learned World. His Modesty has restrained him from making a Display of Talents which would really astonish the World. I found from a Conversation with Doctr. Smith that he gave Rittenhouse Credit for all the Papers in their Philosophical Transactions which were published under the Doctor’s Name and which procured their Society so much Honour abroad. For Particulars respecting your Friends here I must refer you to Mazzei. As to the Proceedings of the Assembly I must refer you to him in Part, and to the Bills and a few Papers which I luckily have by me and inclose with this Letter. Mazzei can inform you of the Debates respecting a general Assessment, and of the Appearance of a Letter Writer in our Papers against that Measure. I will endeavour to procure you a Copy of the Bill for the Assessment which has been published for the Consideration of our fellow Citizens.
I have written to Col. Le Maire, and invited him to Rosewell  offering him all the Services in my Power but I can hear nothing of him.
I was much pleased with the little Sketch you gave me of the State of the Dispute between the Emperor and the Dutch. As far as I have been able to judge from Accounts in News-papers that Affair must be nearly compromised by this Time. Is it true that the Emperor of Morocco had made advances to Congress which were not attended to, and of Consequence disgusted that Prince to the Misfortune of many Americans? This I hope is a british Tale, but surely it is high Time to be secured against the piratical Depredations of the Moors and Algerines. I should think a little Flattery, a few Presents, and a Prospect of our Trade with them would go a great Way to secure us the safe Navigation of the Mediterranean. I forgot that my Friend Wm. Short was with you when I wrote last. Be pleased to remember me to him most affectionately. If you should see General Chatelux present my most respectful Compliments to him and tell him that when I can have Leisure I will endeavour to shew him that I have a just Sense of the Honour he did me in his Letter to Mr. Bellini, that I was happy in being able to furnish him with any thing worthy of a Place in the Cabinet of his most Christian Majesty, who is undoubtedly intituled not only to the Gratitude and Love of every American, but may reasonably expect every Contribution of this sort which America can afford. You must know that I, finding our Society on the Decline, withdrew a Present I had promised it, and gave it to Genl. Chatelux, which he did me the Honor to say he would present to the King. It was the Amythest with a fluid contained in a Cavity in which floated a Bubble of Air, and which Dr. Bland had found on our Mountains and intended for the Royal Society of London till I reminded him that our infant Society stood more in need of it, on which he gave it to me to dispose of as I might think proper. I had promised it to the Society here, but not being very well pleased with our Curators Attention, any more than with the Diligence of our Members, I retained it in my own Hands, till I gave it to Genl. Chatelux, which was a very fortunate Circumstance, as the Curator’s House was burnt, and our Museum consumed with it. I intend shortly to endeavour to revive our Society, and shall recommend you as President and McClurg as Vice President. It was unfortunate for the Society that I was appointed President for it restrained me from making the Exertions in its behalf, which I otherwise should. Had I done half I wished to do  I should have appeared proud of my Office, and too officious in calling the Members to read my own Productions. As soon as I get out of Office I shall spare no Pains to revive the Society and make it useful. I have almost reached the Bottom of my Paper, which can now scarcely contain the good Wishes which we all unite in sending to you, your Daughter, and Mr. Short, and the Assurances of that Attachment & Friendship with which my dear Jefferson I am sincerly yours,

John Page,

